                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                    CR 18-85-BLG-DLC
                      Plaintiff,                    CR 18- 149-BLG-DLC

        vs.
                                                     ORDER
 LARRY WAYNE PRICE, JR., aka L.J.
 Price,

                       Defendant.



      THIS MATTER comes before the Court on the United States' Unopposed

Motion for Interlocutory Sale (Doc. 61) pursuant to Federal Rule of Criminal

Procedure 32.2(b)(7). The United States seeks the sale of four lots of real property

that are subject to the June 10, 2019 Preliminary Order of Forfeiture (Doc. 60)

pursuant to a Stipulation to Deposit Funds between the United States and Three

Blind Mice, LLC and Ninety M (Doc. 61-2). The real property subject to the

interlocutory sale is more particularly described as follows :




                                         -1-
      -Lot 1, Block 1, of Price Subdivision, in the City of Billings;
      Yellowstone County, Montana, according to the official plat on file in
      the office of the Clerk and Recorder of said county, under Document
      No. 3724345, and together with all buildings, improvements, fixtures,
      easements, and appurtenances thereto;

      -Lot 2, Block 1, of Price Subdivision, in the City of Billings,
      Yellowstone County, Montana, according to the official plat on file in
      the office of the Clerk and Recorder of said county, under Document
      No. 3724345, together with all buildings, improvements, fixtures,
      easements, and appurtenances thereto;

      -Lot 3, Block 1, of Price Subdivision, in the City of Billings,
      Yellowstone County, Montana, according to the official plat on file in
      the office of the Clerk and Recorder of said county, under Document
      No. 3724345, together with all buildings, improvements, fixtures,
      easements, and appurtenances thereto;

      -Lot 4, Block 1, of Price Subdivision, in the City of Billings,
      Yellowstone County, Montana, according to the official plat on file in
      the office of the Clerk and Recorder of said county, under Document
      No. 3724345, together with all buildings, improvements, fixtures,
      easements, and appurtenances thereto ... .

(Doc. 1 at 5.)

      This Court's Preliminary Order of Forfeiture provides that Defendant's

interest in the real property as it existed at the date of the crimes charged, is

forfeited to the United States. (Doc. 60 at 2.) The above described real property is

currently titled in the name of Three Blind Mice, LLC by virtue of quit claim deeds

executed by Defendant and his wife in April 2018. The above described real

property is subject to /is pendens filed of record with the Yellowstone County


                                          - 2-
Clerk and Recorder (Docs. 8; 9; 1O; 11) after indictment which included the real

property in the forfeiture allegation, and continues to include the real property in

the superseding information. Defendant executed and filed a plea agreement

which consents to forfeiture. (Doc. 46.) Counsel for Defendant does not object to

an interlocutory sale.

      Based on the above, IT IS ORDERED:

       1. This Court approves the Stipulation and interlocutory sale as required in

paragraph 9 of the Stipulation. (Doc. 61-2 at 6.) The parties have agreed to also

list Lot 4, which was reserved in the Stipulation for future sale, as set forth in the

Motion for Interlocutory sale filed by the United States (Doc. 61 at 2.)

      2. The United States' asserts that its interest in the real property vests at the

time the defendant commits the crime. See United States v. Lazarenko, 476 F.3d

642, 647 (9th Cir. 2007) ("[T]he United States' interest in the property vests at the

time the defendant commits the crime."). The currently titled owners of the real

property described above dispute this assertion, but agree to the interlocutory sale

and set forth their settlement regarding this issue in the Stipulation. (Doc. 61-2 at

2- 3.) At an ancillary proceeding to address the final forfeiture for the $1,700,000

to be deposited into the Court registry as set forth below, third-party claimants may

assert claims that they either had a vested or superior right, title, or interest in the

                                           -3-
property when the defendant committed the acts giving rise to the forfeiture, or that

they are bona fide purchasers for value of the right, title, or interest in the property,

and at the time of the purchase were reasonably without cause to believe the

property was subject to forfeiture. Lazarenko, 476 F.3d at 648; 21 U.S.C.

§ 853(n).

      3. Pursuant to Federal Rule of Criminal Procedure 32.2(b)(7) and

Supplemental Rule G(7) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, this Court authorizes an interlocutory sale of

the four lots of real property described above through the use of a real estate agent,

Dawn Maddux of Engel & Volkers, to increase potential value received upon sale

and due to the uniqueness of the property. The listing agreement is for a period of

one year. Any renewal of the listing agreement will require approval by the United

States and Three Blind Mice, LLC. The renewal will also be shared with

Defendant and, if he objects and the parties cannot resolve the realtor, the Court

will address the matter at that time.

      4. Any executed buy-sell for any of the above described real property will

be shared with counsel for the United States, and counsel for Three Blind Mice,

LLC. If the parties cannot agree to accept any particular buy-sell or to reject any



                                          - 4-
such offer, any of the parties or Three Blind Mice, LLC may seek a determination

by this Court. A copy of the buy-sell will also be shared with Defendant.

       5. The parties agree that any sale shall be closed through use of a title

company. Out of the proceeds of the sale of any of the real property set forth

above, the proceeds will be applied as follows:

                a) the closing agent will pay closing costs, which includes real

                   estate commission and real property taxes owing to the date of

                   sale;

                b) the agent will apply proceeds to satisfy a Notice of Federal Tax

                   Lien filed on December 13, 2017, with the Yellowstone County

                   Clerk and Recorder for 1040 taxes for tax year 2016 as to

                   Defendant Larry Price Jr. and Amy Price, filed under recording

                   number 3836087, in the original amount of $1 ,256,601.25 with

                   accruing penalty and interest, which payoff as of July 31, 2018,

                   was in the amount of $1 ,368,960.18, but will include additional

                   accruing penalty and interest to date of closing;

                c) approximately $1 ,138,000 will be paid to general and local sub-

                   contractors, who have verified unpaid construction work and

                    materials for the structure and improvements to the real

                                         -5-
                   property described above (such known contractors to include

                   Kisling Quality Builders, Montana Ironworks, and Top Line

                   Services);

                d) the sum of $1,700,000, as proceeds alleged by the United States

                   to be traceable to the above described real property, to be

                   deposited into the Court Registry Investment System pursuant

                   to Local Rule 67.1 and the General Order of this Court dated

                   February 12, 2016, with the United States to release its lis

                   p endens filed on the real property described above upon

                   payment to the Clerk of the United States District Court;

                e) any remaining proceeds from the sale of Lots, 1, 2, 3, and 4

                    above, will be prorated between Three Blind Mice, LLC, and

                   Ninety M, the two victim entities of the scheme charged in the

                    superseding information, in the following ratio: 50% Three

                    Blind Mice and 50% Ninety M. These funds will be credited

                    against any restitution Defendant owes to either entity.

      6. Upon deposit into the Court Registry Investment System, the $1 ,700,000

will remain on deposit until the Court rules on the final disposition of all or any

portion of such funds. All parties to this case and the Stipulation (Doc. 61-2), and

                                         -6-
other persons who receive notice under the ancillary proceeding either directly or

through publication, who file a claim, will retain their right to pursue any claim to

the funds deposited into the Court Registry at an ancillary proceeding, unless there

is earlier agreement amongst all parties or claimants to disbursal of the funds,

which agreement must be approved by the Court in an ancillary proceeding. In

addition, the Defendant, the United States, and the victim entities reserve all rights

to assert claims and or defenses to the amounts the Court may set for restitution

owed in the above captioned proceeding.
                        ~     -
      DATED this ~          day of July, 2019.




                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                          -7-
